DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 1 recites R0 represents a hydrocarbon group from 1 to 20 carbon atoms. In instant claim, a “4-fluorophenyl group” is not viewed as a hydrocarbon group but a fluorocarbon group drawing distinction from the other groups, which are viewed as hydrocarbon (i.e., methyl, ethyl, etc., which are non-fluorinated). However, for the purpose of examination, will be included in the Markush group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujioka et al. (US 8,841,034).
Regarding claims 1 and 4-9, Tsujioka teaches an electrolyte and nonaqueous battery comprising:

    PNG
    media_image1.png
    404
    1175
    media_image1.png
    Greyscale
(compound A) (abstract); and
vinylene carbonate (compound B = formula IX) (col. 8, line 27).
Per claim 4 of Tsujioka, A may be an alkali metal ion, M may be B (boron) and R is each independently a halogen or a C6-C20 aryl group, which would result in claimed formula (XIII) of claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select R-groups from the list recited to arrive at Applicant’s claimed formula (I).
Regarding claim 2, Tsujioka teaches R may be a C6-C20 halogenated aryl group (Tsujioka claim 4). A 4-fluorophenyl group may be envisaged by one skilled in the art. Tsujioka further teaches the solvent may include a dioxane, dimethyl sulfoxide, tetrahydrofuran, and diethyl ether (col. 7, lines 7-11).
Regarding claim 3, Tsujioka teaches formula (XIII) as presented in claim 1 above, and further teaches tetrahydrofuran and diethyl ether (col. 7, lines 7-11).
Regarding claim 10, Tsujioka further teaches a negative electrode including lithium (col. 8, lines 38-40) and a positive electrode (col. 8, lines 44-61).
Regarding claim 11, Tsujioka teaches charging and discharging a cell (col. 11, lines 16-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723